CCA 20090925. On further consideration of the granted issue, 71 M.J. 317 (C.A.A.F. 2012) (order granting review, May 9, 2012), and in view of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012), it is ordered that the decision of the United States Army Court of Criminal Appeals is reversed. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for further consideration in light of Humphries.
*BAKER, Chief Judge
(dissenting): Consistent with my views in United States v. Humphries, 71 M.J. 209, 217 (C.A.A.F. 2012) (Baker, C.J., dissenting), and United States v. Fosler, 70 M.J. 225, 240 (C.A.A.F. 2011) (Baker, J., dissenting), I respectfully dissent.